Case 2:20-cv-03332-GW-JEM Document 92 Filed 08/04/21 Page 1 of 2 Page ID #:2425




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
                              UNITED STATES DISTRICT COURT
  11
                         CENTRAL DISTRICT OF CALIFORNIA
  12
                                   WESTERN DIVISION
  13
  14   FARID KHAN, an individual, on            CASE NO.: 2:20-cv-03332 GW (JEMx)
       behalf of himself and all others
  15   similarly situated,                      Consolidated for Pretrial Purposes with:
                                                No. 2:20-cv-04658-GW-JEM
  16              Plaintiff,                    No. 2:20-cv-04659-GW-JEM
  17                     v.
                                                ORDER TO STAY
  18   BOOHOO.COM USA, INC., a                  DEPOSITION OF MAHMUD
       Delaware corporation,                    KAMANI
  19   BOOHOO.COM UK LIMITED, a
       United Kingdom private limited
  20   company, BOOHOO GROUP PLC,
       a Jersey public limited company, and
  21   DOES 1-10, inclusive,
  22              Defendants.
  23
  24
  25
  26
  27
  28

                                              ORDER
Case 2:20-cv-03332-GW-JEM Document 92 Filed 08/04/21 Page 2 of 2 Page ID #:2426




   1        The Court has reviewed the Stipulation to Stay the Deposition of Mahmud
   2 Kamani submitted by Plaintiffs Farid Khan (“Khan”), Haya Hilton (“Hilton”), and
   3 Olivia Lee (“Lee”) (collectively, “Plaintiffs”), on the one hand, and Defendants
   4 Boohoo Group PLC, Boohoo.com USA, Inc., Boohoo.com UK Limited,
   5 PrettyLittleThing.com USA, Inc., PrettyLittleThing.com Limited, NastyGal.com
   6 USA, Inc., and Nasty Gal Limited (collectively, “Defendants”), on the other hand.
   7 The Court has also reviewed the Joint Declaration of Counsel in support of said
   8 stipulation. The Court finds that good cause exists to grant the relief requested.
   9 Therefore, the Court orders the following:
  10        1.     The video deposition as ordered by the Court remotely via Zoom or
  11 other like platform of Mahmud Kamani, Executive Chairman of Boohoo Group
  12 PLC, is stayed until a mutually agreed upon date by the parties in October 2021.
  13        2.     Following entry of this order, the Parties shall meet and confer to set
  14 the date for the deposition and the date shall be set by September 15, 2021.
  15
       Dated: 8/4/21                        __________________________
  16
                                            Hon. John E. McDermott
  17                                        United States Magistrate Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -1-
                                     [PROPOSED] ORDER
